Citation Nr: 0829277	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right iatrogenic 
pneumothorax in July 1976.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2008, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates that additional 
disability, a pneumothorax scar was an unforeseeable event, 
incurred as a result of a right iatrogenic pneumothorax 
caused by a lack of skill during VA treatment in July 1976.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals of a right iatrogenic pneumothorax in July 1976 
have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2003, February 2004, and 
December 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing her claim and identified the veteran's duties in 
obtaining information and evidence to substantiate her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in December 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Law and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

Factual Background and Analysis

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A 
review of the record reveals that the veteran's claim for 
compensation was received in May 2003.  

The veteran contends that compensation is warranted for the 
residuals of a right iatrogenic pneumothorax in July 1976.  
She asserted that a mistake by a student anesthesiologist led 
to a punctured lung requiring insertion of a chest tube and 
several days of hospitalization.  She further asserted her 
belief that a pneumothorax was not a normal and expected 
consequence of finger surgery.  In a July 2003 statement the 
veteran's sister, B.L.B., recalled having taken the veteran 
to the Seattle, Washington, VA hospital in the summer of 1976 
and described the type of apparatus used after her lung was 
punctured.  

VA records show that during a period of hospitalization for 
removal of a sclerosing hemangioma to the right index finger 
on July 14, 1976, during an attempted supraclavicular block, 
the veteran sustained a right iatrogenic pneumothorax 
requiring insertion of a chest tube into the right anterior 
chest wall.  It was noted that an X-ray taken while she was 
in the recovery room from her right index finger operation 
revealed a right pneumothorax necessitating an anterior chest 
tube, but that there was no leakage to water seal after 
suction was discontinued and the chest tube was removed on 
July 17, 1976.  A subsequent X-ray revealed a small amount of 
pleural effusion with no other remarkable abnormality and a 
questionable decreased re-expansion on the right side.  The 
examiner stated the decreased re-expansion should be 
followed, but that no other treatment was required at that 
time.  The veteran was discharged on July 20, 1976, with 
instructions that she could return to her pre-hospital 
activities in two weeks.  

Post-service private medical records are negative for 
disability related to the right lung or any residual of a 
right pneumothorax.  Treatment records show the veteran's 
lungs were clear.

At her personal hearing the veteran described the permanent 
effects of her treatment for a pneumothorax as recalling 
whenever she saw the scar on her chest how painful the 
experience had been in July 1976.  She stated her only 
current residual for the procedure was the scar and an 
unpleasant memory.  She denied having experienced any 
physical problems with her scar and reported it was not 
painful to the touch.  She acknowledged having consented to 
the surgery.  

Based upon the evidence of record, the Board finds an 
additional disability, a pneumothorax scar is shown to have 
been incurred as a result of a right iatrogenic pneumothorax 
during VA treatment in July 1976.  The term "iatrogenic" is 
defined as introduced inadvertently by a physician or surgeon 
or by medical treatment or diagnostic procedures.  Merriam 
Webster's Medical Dictionary, 314 (1995).  While the veteran 
is shown to have sustained an inadvertent pneumothorax that 
was likely quite painful, the only remaining residual is the 
scar on her chest.  The scar was the result of an 
unforeseeable event - a right pneumothorax caused by lack of 
proper skill on the part of VA in the execution of an 
attempted supraclavicular block.  Therefore, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be allowed.  The degree of disability caused by the scar is 
the matter of a rating action, and is not before the Board.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In the present case, the 
preponderance of the evidence favors the veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right iatrogenic 
pneumothorax in July 1976 is allowed, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


